The motion to resettle the order of this cpurt dated February 4, 1938 [253 App. Div. 900], is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. The motion to resettle the order is granted and the order is resettled in accordance with the amended decision handed down simultaneously herewith. The parties have themselves treated the order as a judgment and they will be held to their practice. Present- — -Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ. [See ppst, p. 591.]